Citation Nr: 1414519	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an obstetrical/gynecological (OB/GYN) disorder with inability to conceive a child. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 

INTRODUCTION

The Veteran had active service from July 1982 to December 1986. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied the benefit sought on appeal.  The Veteran appealed that decision.

The Veteran testified before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is included in the electronic claims file.  

The Board has reviewed the Veteran's physical claims file and the Veteran's Virtual VA electronic file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she has OB/GYN disorder since active service.  In this regard, she testified in December 2013 that. 

Service treatment records are silent for any notation of a disease or injury resulting in inability to conceive a child.  Nevertheless, the Veteran was treated for condyloma acuminata from August 1982 to March 1983 and pelvic pain of unknown cause in September 1983.  Gynecologic cytology from the cervix was negative and revealed mild inflammatory change in June 1984, and the Veteran was treated for vaginitis in June 1985.  In July 1985, an inclusion cyst on the left anterior vaginal wall was noted on manual exam, and it appears the Veteran was assessed with probable dysmenorrhea in July 1985.  The Veteran was observed to have a tender left vulvar lesion with no discharge, odor or induration in February 1986, and she was treated for pediculosis pubis in August 1986 and September 1986.  Routine vaginal exam was within normal limits in November 1986.

Post-service treatment records from East Orange VA Medical Center show the Veteran had normal GYN exams in November 2000, August 2003, and July 2007.  An August 2003 Papanicolaou (Pap) smear revealed predominance of coccobacilli, consistent with shift in vaginal flora, and reactive changes with inflammation and was negative for intraepithelial lesions or malignancy.  The Veteran was assessed with normal GYN exam and to rule out pelvic inflammatory disease (PID) in April 2004.  Subsequent chlamydia culture was negative.

In December 2013, the Veteran testified that she experiences continuing pain which is worsening.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Though the Veteran was afforded a VA OB/GYN examination in February 2010 for her service-connected breast disability, the Veteran has not been afforded a VA examination in this case with respect to the disability being claimed.  In light of the evidence outlined above, the Veteran should be afforded a VA examination for an opinion as to whether she has an OB/GYN disorder that was incurred in service.  38 U.S.C.A. § 5103A(d); McLendon, supra.

Also, any outstanding service treatment records in the custody of the Federal government as well as any outstanding VA or private treatment records that are pertinent to this appeal should be obtained.  38 U.S.C.A. § 5103A(b), (c).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  Then, the claims files and any pertinent evidence in Virtual VA that is not included in the claims files should be made available to a physician with appropriate expertise for a VA gynecological examination and opinion.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to set forth the appropriate diagnosis for any currently manifested OB/GYN disorder.  For each disorder identified, the examiner should render an opinion as to whether it is more likely than not (a 50 percent probability or greater) that such a diagnosis is incurred in or otherwise etiologically related to the Veteran's active service.  

A complete rationale for all opinions proffered must be set forth in the report provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the AMC/RO should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


